Citation Nr: 0723481	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent disabling for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The United States Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The record reflects that the rating 
action appealed granted entitlement to service connection for 
PTSD.  An initial 10 percent disability rating was assigned.  
The veteran appealed the assignment of the 10 percent rating. 

The veteran and his wife testified at an August 2005 VA 
Central Office hearing, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.

In January 2006 the Board granted a 30 percent rating for 
PTSD from initial entitlement.  The veteran appealed this 
decision to the extent that it denied a rating higher than 
the 30 percent granted to the Court.  Following a January 
2007 "Joint Motion for Remand" (Joint Motion), a February 
2007 Court Order, vacated and remanded the portion of the 
January 2006 Board decision to the extent that it denied a 
rating in excess of 30 percent for PTSD.  

The Board notes that an additional issue was addressed in the 
Joint Motion, in which it was said that the Board should have 
adjudicated an issue of the RO's failure to adjudicate a 
claim for entitlement to service connection for hypertension 
to include as secondary to PTSD, which the veteran was said 
to have filed a notice of disagreement with in November 2004 
in response to supplemental statements of the case in October 
2004 and November 2004, which noted evidence and arguments 
regarding hypertension's possible relationship with PTSD but 
did not specifically address this issue.  In January 2005 the 
RO rendered this issue moot by adjudicating a claim for 
service connection for hypertension, including as secondary 
to PTSD.  Thus this matter is no longer before the Board for 
consideration.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court has remanded this matter in February 2007 because 
it found the Board failed to provide adequate reasons and 
bases for the denial of the veteran's claim seeking a 
disability rating in excess of 30 percent for PTSD.  
Specifically it was pointed out in the Joint Motion that the 
VA psychologist who conducted the February 2004 VA 
examination failed to separate the symptoms attributable to 
the service-connected PTSD as compared to the symptoms 
attributable to the nonservice-connected mood disorder that 
was also diagnosed.  The Joint Motion pointed out that if the 
symptoms of the service-connected PTSD could not be separated 
from the nonservice-connected mood disorder, that the VA 
would be required to attribute all symptomatology to the 
service-connected disorder in evaluating the severity of the 
service-connected disorder.  See Mittleider v. West, 17 Vet. 
App. 181 ((1998), 38 C.F.R. § 3.102 (2006).  In addition, the 
Joint Motion pointed out that the last VA examination was in 
February 2004, nearly 2 years before the Board decision.  The 
veteran and his wife were noted to testify in August 2005 
after this examination that his symptoms had worsened, 
especially his nightmares.  Thus the Joint Motion indicated 
that a remand for a current VA examination is indicated in 
light of the veteran and his wife's testimony of worsening 
symptoms after his examination and also in light of the 
evidence showing a downward trend in Global Assessment of 
Functioning (GAF) scores.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Further, the Court held in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran also was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date, if an increased rating is granted on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim..  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the increased 
rating issue on appeal.

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination to determine the 
current level of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination, and the examiner 
should indicate in writing that review of 
it was made.  All indicated tests and 
studies should be undertaken.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected PTSD, including speech 
patterns, occurrence of panic attacks, 
impairment of memory, abstract thinking 
and judgment, disturbances of mood and 
ability to establish and maintain 
effective work and social relationships.  
If possible the examiner should discuss 
all symptoms that are solely attributable 
to his service-connected PTSD, as opposed 
to any symptoms attributable to any 
nonservice-connected psychiatric 
disorder.  If the examiner is unable to 
separate any symptoms of the PTSD from 
any nonservice-connected psychiatric 
disorder, he or she should so indicate 
this fact.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a Global Assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation of what the assigned score 
represents.  The examiner should provide 
a separate GAF score for PTSD, as opposed 
to any nonservice connected psychiatric 
disorder.  

3.  After completion of the above, The 
AOJ should readjudicate the appellant's 
claim.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




